

117 HR 4567 IH: Test Your Well Water Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4567IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Kildee (for himself, Mr. Gallagher, Mr. Kind, Mr. Delgado, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to establish a household well water testing website, and for other purposes.1.Short titleThis Act may be cited as the Test Your Well Water Act.2.Household well water testing website(a)In generalNot later than one year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall establish a website containing information relating to the testing of household well water.(b)ContentsThe Administrator shall include on the website established under subsection (a) the following:(1)Information on how to get drinking water tested for a home served by an individual private well.(2)A list of laboratories that analyze water samples and are certified by a State or the Administrator.(3)State-specific information, developed in coordination with each State, on naturally occurring and human-induced contaminants.(4)Information that, using accepted risk communication techniques, clearly communicates whether a test result value exceeds a level determined by the Administrator or the State to pose a health risk.(5)Information on treatment options, including information relating to water treatment systems certified to the relevant NSF/ANSI American National Standard for drinking water treatment units by a third-party certification body accredited by the ANSI National Accreditation Board.(6)A directory of whom to contact to report a test result value that exceeds a level determined by the Administrator or the State to pose a health risk.(7)Information on financial assistance that is available for homeowners to support water treatment, including grants under section 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e) and State resources.(8)Any other information the Administrator considers appropriate.(c)CoordinationThe Administrator shall coordinate with the Secretary of Health and Human Services, the Secretary of Agriculture, and appropriate State agencies in carrying out this section.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2022.